           Case 2:20-cv-01452-JCC-MLP Document 29 Filed 04/27/21 Page 1 of 2




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   MATTHEW WRIGHT,

 8                                 Plaintiff,             Case No. C20-1452-JCC-MLP

 9          v.
                                                          ORDER GRANTING STIPULATED
10   STATE OF WASHINGTON, et al.,                         MOTION TO AMEND SCHEDULING
                                                          ORDER
11                                 Defendants.

12

13          This is a civil rights action proceeding under 42 U.S.C. § 1983. This matter comes before

14   the Court at the present time on the parties’ stipulated motion to amend the Court’s previously

15   issued pretrial scheduling order. (See Dkt. ## 14, 28.) It appears from the record that good cause

16   exists to amend the scheduling order given that the Court recently granted Plaintiff leave to

17   amend his complaint to add new claims to this action. Accordingly, the parties’ stipulated motion

18   to amend the pretrial scheduling order (dkt. # 28) is GRANTED, and the pretrial schedule is

19   amended as follows:

20                                       Event                                       Date

21           Expert disclosures                                                   7/26/2021

22           All motions related to discovery must be filed by this date           8/9/2021
             and noted for consideration no later than the third Friday
23           thereafter (see LCR7(d))
     ORDER GRANTING STIPULATED MOTION
     TO AMEND SCHEDULING ORDER - 1
           Case 2:20-cv-01452-JCC-MLP Document 29 Filed 04/27/21 Page 2 of 2




 1          Discovery to be completed by                                          9/8/2021

 2          All dispositive motions must be filed by this date                    10/8/2021
            and noted for consideration no later than the fourth Friday
 3          thereafter (see LCR 7(d))

 4         The Clerk is directed to send copies of this Order to all counsel of record and to the

 5   Honorable John C. Coughenour.

 6         DATED this 27th day of April, 2021.

 7

 8                                                       A
                                                         MICHELLE L. PETERSON
 9                                                       United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING STIPULATED MOTION
     TO AMEND SCHEDULING ORDER - 2
